Case 6:21-cv-00069-MJJ-PJH Document 7 Filed 05/03/21 Page 1 of 2 PageID #: 38




                     UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF LOUISIANA
                          LAFAYETTE DIVISION

BEAU ASHLEY DERISE                         CASE NO.     6:21-CV-00069
                                           CASE NO.     6:21-CV-00251
                                           CASE NO.     6:21-CV-00368
                                           CASE NO.     6:21-CV-00396
                                           CASE NO.     6:21-CV-00457
                                           CASE NO.     6:21-CV-00803
                                           CASE NO.     6:21-CV-00806
                                           CASE NO.     6:21-CV-00819

VERSUS                                     JUDGE JUNEAU

ACADIAN COMPANIES, ET AL                   MAGISTRATE JUDGE HANNA

                                   JUDGMENT

      THIS MATTER was referred to United States Magistrate Judge Patrick J.

Hanna for report and recommendation, Rec. Doc. 6. After an independent review of

the record and the applicable law, and noting the absence of any objection, this Court

concludes that the Magistrate Judge’s report and recommendation is correct and

adopts the findings and conclusions therein as its own. Accordingly,

       IT IS ORDERED, ADJUDGED, AND DECREED that, consistent with

the report and recommendation, Mr. Derise’s complaints are DISMISSED for

lack of subject matter jurisdiction. The Court further notes that, as Mr. Derise’s

complaints fail to state any plausible, nonfrivolous claims on which relief can be

granted, he is hereby WARNED that the filing of any additional frivolous lawsuits
Case 6:21-cv-00069-MJJ-PJH Document 7 Filed 05/03/21 Page 2 of 2 PageID #: 39




will result in his being ordered to show cause why he should not be placed on the

list of sanctioned/barred litigants for this district, so that he is barred from filing

any action in the United States District Court for the Western District of Louisiana

without first obtaining the approval and authorization of the chief judge.

      THUS DONE AND SIGNED in Lafayette, Louisiana, on this 3rd day of

May, 2021.




                                            MICHAEL J. JUNEAU
                                            UNITED STATES DISTRICT JUDGE




                                      Page 2 of 2
